843 So.2d 1025 (2003)
Jovita SANCHEZ, Appellant/Cross-Appellee,
v.
WISE RECYCLING, INC., and Cigna Insurance, Appellees/Cross-Appellants.
No. 1D02-443.
District Court of Appeal of Florida, First District.
May 6, 2003.
Michael H. Stauder of Michael H. Stauder, P.A., North Palm Beach, for Appellant/Cross-Appellee.
Scott A. Silver and John G. Savoca of Davis, Silver & Levy, West Palm Beach, for Appellees/Cross-Appellants.
PER CURIAM.
In this workers' compensation case, the claimant failed to show "a causal connection between ... her injury and ... subsequent wage loss." Interim Servs. v. Levy, 843 So.2d 915, 916, 2003 WL 366722 (Fla. 1st DCA Feb.21, 2003). Therefore, we AFFIRM the JCC's denial of temporary benefits for the periods of March 13, 2000, through March 25, 2000, and April 16, 2000, through April 11, 2001. For the same reason, we find merit in the point raised on cross-appeal and REVERSE the award of temporary partial disability benefits for the period of March 26, 2000, through April 15, 2000.
ERVIN, KAHN, and PADOVANO, JJ.,concur.